Exhibit 10.1
CONSTRUCTION LOAN AGREEMENT
(Arizona — Income Property)
By and Between
SUMMIT HOTEL PROPERTIES, LLC,
as Borrower
and
COMPASS BANK,
as Bank

 



--------------------------------------------------------------------------------



 



CONSTRUCTION LOAN AGREEMENT
(Arizona — Income Property)
     This Construction Loan Agreement (“Agreement”) is dated for reference
purposes as of September 17, 2008, between SUMMIT HOTEL PROPERTIES, LLC, a South
Dakota limited liability company (the “Borrower”), and COMPASS BANK, an Alabama
banking corporation (the “Bank”).
Factual Background
     A. Bank has agreed to make a construction loan to Borrower in the maximum
principal amount (the “Maximum Loan Amount”) of Nineteen Million Two Hundred
Fifty Thousand and No/100 Dollars ($19,250,000.00) (the “Loan”). Borrower will
use the Loan to construct a 164-room Courtyard Marriott Hotel and related
improvements (the “Improvements”) on real property (the “Land”) owned by
Borrower and located in Coconino County, Arizona, as described in Exhibit A.
Borrower will also use the Loan to pay other costs and expenses related to the
acquisition and development of the Land. Borrower intends to complete
construction of the Improvements on or before November 17, 2009 (the “Completion
Date”).
     B. The Improvements are described in plans and specifications (the “Plans
and Specifications”) which were prepared by Mind’s Eye Architecture, Inc.. The
Improvements will be constructed by Wespac Construction, Inc. (“Contractor”).
Exhibit C more fully describes the Improvements and Plans and Specifications.
     C. Borrower is executing a promissory note (the “Note”) payable to Bank
evidencing the Loan. The Note is to be secured by a Deed of Trust, Assignment of
Rents and Leases, Security Agreement and Fixture Filing (the “Deed of Trust”)
covering the Land and Improvements and certain other property. In this
Agreement, the “Property” refers to all or any part of the property affected by
the Deed of Trust, or any interest in all or any part of it, as the context may
require.
     D. Borrower is also executing an Environmental Indemnity Agreement (the
“Borrower’s Indemnity”) in connection with the Loan. In Borrower’s Indemnity,
Borrower agrees to indemnify Bank and certain other Indemnified Parties (as
identified in that indemnity) against liability arising from certain
environmental, construction and other risks which may result from Bank making
the Loan to Borrower. Notwithstanding any provision of any Loan Document,
Borrower’s obligations under Borrower’s Indemnity are not secured by the Deed of
Trust.
     E. This Agreement, the Note and the Deed of Trust, together with all of
their exhibits, and all other documents which evidence, guaranty, secure or
otherwise pertain to the Loan, collectively constitute the “Loan Documents.” The
Loan Documents include the documents marked on the attached Exhibit D.

 



--------------------------------------------------------------------------------



 



     Therefore, Bank and Borrower agree as follows:
Agreement
1. Disbursement.
     1.1 Cost Breakdown.
          (a) Bank shall make disbursements of the Loan based on a detailed
breakdown in the form attached hereto as Exhibit B (“cost breakdown”) of
construction, financing and other development costs. The initial cost breakdown,
prepared by Borrower and approved by Bank, is attached as Exhibit B.
          (b) Borrower shall submit to Bank an updated cost breakdown on a
monthly basis during the term of the Loan. Bank shall have the right to review
and approve any revised cost breakdown, which approval shall not be unreasonably
withheld or delayed. The most recently approved cost breakdown supercedes all
previously approved cost breakdowns, Bank shall make disbursements of the Loan
based on the most recently approved cost breakdown.
          (c) If Borrower shall request, except for line items in the cost
breakdown relating to interest reserve, Bank shall not unreasonably withhold its
consent to the reallocation of undisbursed sums in any line item to other line
items in the budget provided all of the following terms and conditions are
satisfied:
          (i) Borrower notifies Bank of the amount of the requested
reallocation;
          (ii) Such request shall be made no more frequently than once per
month;
          (iii) No Event of Default shall have occurred and be continuing; and
          (iv) On an aggregate basis, all undisbursed funds in the cost
breakdown category for hard costs or soft costs must be sufficient to fully pay
all amounts allocated to such category, as determined by Bank in its reasonable
discretion.
     1.2 Loan in Balance; Borrower’s Funds Account.
          (a) As a material condition of the Loan and as a condition precedent
to Bank’s duty to disburse proceeds of the Loan, Borrower shall pay all project
costs in excess of the Maximum Loan Amount. Bank shall be obligated to disburse
proceeds of the Loan only when the Loan is “in balance.” Bank shall be obligated
to disburse proceeds of the Loan only at such times as Borrower has invested
sufficient funds into the payment of project costs so that, in Bank’s reasonable
judgment, the undisbursed portion of the Loan shall be sufficient to complete
the Improvements and pay all project costs (including interest reserve). The
determination as to whether or not the Loan is “in balance” may be made by Bank
at any time, including with each request for a disbursement of the Loan. Project
cost categories listed as contingencies on the cost breakdown shall be deemed to
be a project cost for purposes of loan balancing, provided

2



--------------------------------------------------------------------------------



 



such contingency items may be reduced based on completion of construction, as
determined by Bank. Pursuant to the terms hereof, Borrower shall have the right
to reallocate budget line items. Borrower shall, within fifteen (15) days after
written notice from Bank that the Loan is not “in balance,” at Borrower’s
option, either deposit with Bank in an interest bearing account being maintained
at Bank in the name of Borrower (the “Borrower’s Funds Account”), the amount
necessary to put the Loan “in balance,” or pay all project costs until such time
as the Loan is “in balance.”
          (b) Borrower and Bank hereby acknowledge and agree that, in
determining whether the Loan is “in balance,” Bank shall look at project totals
with respect to hard costs and soft costs and not on an individual line item
basis under any hard costs or soft costs category.
          (c) At any time, Bank may evaluate the sufficiency of undisbursed Loan
funds allocated for payment of interest (“Interest Reserve”), exercising its
reasonable judgment in light of cost overruns or change orders. Based on Bank’s
evaluation of this data, the Loan may be “out of balance.” If this happens, Bank
may exercise its rights under clause (a) above, or if it so chooses, Bank may
make written demand on Borrower to pay all future interest out of Borrower’s own
funds until the Interest Reserve is sufficient in Bank’s reasonable judgment to
cover any and all such amounts which might become due during the remaining term
of the Loan.
     1.3 Disbursement Conditions, Amounts and Procedures.
          The Disbursement Schedule attached as Exhibit E sets forth
disbursement conditions, amounts and procedures applicable to the Loan. Bank
shall disburse the Loan as described in Exhibit E and elsewhere in this
Agreement.
     1.4 Loan Fee.
     Together with the execution hereof, Borrower shall pay to the Bank on
behalf of the Bank a loan fee in immediately available funds in the amount of
One Hundred Thousand and 00/100 Dollars ($100,000.00).
     1.5 Loan Phases.
     The Loan shall consist of three phases, the “Construction Period”, the
“Stabilization Period” and the “Permanent Period”. The “Construction Period”
shall consist of the construction period for construction and completion of the
Improvements, which shall commence on the date of the first construction advance
under this Agreement, not to exceed sixty (60) days after the closing date of
the Loan, and continue for a period of twelve (12) months. The “Stabilization
Period” shall commence on the end of the Construction Period and continue for a
period of eighteen (18) months. The “Permanent Period” shall commence on the end
of the Stabilization Period and extend for seven (7) years from that date.
2. Covenants of the Borrower.
     Borrower promises to keep each of the covenants set forth below, unless
Bank has waived compliance in writing.

3



--------------------------------------------------------------------------------



 



     2.1 Commencement and Completion of Improvements.
          (a) Borrower shall commence construction on or before November 17,
2008, and, thereafter, diligently continue construction to completion.
          (b) By the Completion Date, Borrower shall have completed construction
of all buildings and common areas which are part of the Improvements, which
shall consist of the structural components, operating systems and all other
elements of such buildings, subject to any Force Majeure Event which shall
extend the Completion Date for the same period of time as any Force Majeure
Event (subject to any time limitations in the definition of “Force Majeure
Event”). The Improvements shall be deemed complete for all purposes of this
Agreement when they have been substantially completed in accordance with the
Plans and Specifications, as evidenced by the written certification of the
inspecting architect in a form reasonably satisfactory to Bank, and Bank has
received evidence reasonably satisfactory to it that:
          (i) The completed Improvements have been inspected and finally
approved by the appropriate governmental authorities;
          (ii) All costs and liens relating to the completed Improvements have
been paid or discharged.
     2.2 Requirements.
          Borrower shall construct the Improvements in a good and workmanlike
manner in accordance with sound building practices as well as the Plans and
Specifications. Borrower shall comply with all existing and future laws,
regulations, orders, building codes, restrictions and requirements of, and all
agreements with and commitments to, all governmental, judicial or legal
authorities having jurisdiction over the Property, including those pertaining to
the construction, sale or leasing of the Improvements, and with all recorded
covenants and restrictions affecting the Property (all collectively, the
“Requirements”).
     2.3 Changes.
          (a) Borrower agrees to provide Bank with copies of all change orders,
together with all additional documents that Bank may reasonably require. These
documents may include the following: (i) Plans and Specifications indicating the
change; (ii) a written description of the change and related working drawings;
and (iii) a written estimate of the cost of the change.
          (b) Borrower shall obtain Bank’s prior written approval, which
approval shall not be unreasonably withheld or delayed, of any change in the
Plans and Specifications which:
          (i) adversely affects the value of Bank’s security; or
          (ii) regardless of cost, is a material change in structure or design;
or
          (iii) would delay completion of the Improvements beyond the Completion
Date.

4



--------------------------------------------------------------------------------



 



          (c) Borrower shall also obtain Bank’s prior written approval, which
approval shall not be unreasonably withheld or delayed, of any change in the
Plans and Specifications, the general contract or any subcontract (whether
positive or negative) which exceeds One Hundred Thousand and No/100 Dollars
($100,000.00) in amount. Also, the prior written approval of Bank shall be
obtained for any change in any work or materials which, when added to all prior
changes not previously approved by Bank, exceeds Two Hundred Fifty Thousand and
No/100 Dollars ($250,000.00) in aggregate amount (whether positive or negative).
          (d) In addition, Borrower shall obtain Bank’s prior written approval
of all material changes in the scope or general conditions of the Construction
Contract (as such term is defined in Exhibit C), or any other contracts for the
construction of the Improvements. Finally, Borrower shall obtain from the
appropriate governmental entity all approvals of any material changes in plans,
specifications, work, materials or contracts that are required by any of the
Requirements.
     2.4 Construction Information and Verification.
          (a) Bank shall have the right to request additional information from
Borrower from time to time during the term of the Loan. Bank may request the
following information, if Bank, through any inspecting architect or construction
administrator, reasonably determines that there has been a material and adverse
change in the construction of the Improvements. In such case, and within fifteen
(15) days after receiving written notice from Bank, Borrower shall deliver to
Bank all of the following information and documents that Bank may reasonably
request:
          (i) A current, complete and correct list showing the name, address and
telephone number of each contractor, subcontractor and material supplier engaged
in connection with the construction of the Improvements, and the total dollar
amount of each contract and subcontract (including any changes) together with
the amounts paid through the date of the list;
          (ii) True and correct copies of the most current versions of all
executed contracts and subcontracts identified in the list described in clause
(i) above, including any changes;
          (iii) A current construction progress schedule showing the progress of
construction and the projected sequencing and completion times for uncompleted
work, all as of the date of the schedule; and
          (iv) Any update to any item described above, which Borrower may have
previously delivered to Bank.
          (b) Upon the occurrence and continuation of an Event of Default, or if
Bank, through any inspecting architect or construction administrator, reasonably
determines that there has been a material and adverse change in the construction
of the Improvements and provides prior written notice to Borrower, Borrower
expressly authorizes Bank to contact the Architect, Contractor or any
contractor, subcontractor, material supplier, surety or any governmental
authority or agency to verify any information disclosed in accordance with this
Section.

5



--------------------------------------------------------------------------------



 



          (c) If based on the reports of the inspecting architect and based on
any construction progress schedule or other materials submitted by Borrower,
Bank, in its reasonable judgment, determines that the Improvements will not be
completed by the Completion Date, subject to a Force Majeure Event (subject to
any time limitations in the definition of “Force Majeure Event”), Bank may
request Borrower in writing to reschedule the work of construction to permit
timely completion. Within fifteen (15) days after receiving such a request from
Bank, Borrower shall deliver to Bank a revised construction progress schedule
showing completion of the Improvements by the Completion Date, subject to a
Force Majeure Event (subject to any time limitations in the definition of “Force
Majeure Event”).
     2.5 Permits, Licenses and Approvals.
          Borrower shall properly obtain, comply with and keep in effect all
permits, licenses and approvals which are required to be obtained from
governmental bodies in order to construct, occupy and lease the Land and
Improvements. At Bank’s request, Borrower shall promptly deliver copies of all
such permits, licenses and approvals to Bank.
     2.6 Purchase of Materials; Conditional Sales Contracts.
          Borrower shall not purchase or contract for any materials, equipment,
furnishings, fixtures or articles of personal property to be placed or installed
on the Land or in any Improvements under any security agreement or other
agreement where the seller reserves or purports to reserve title or the right of
removal or repossession, or the right to consider them personal property after
their incorporation in the work of construction, unless Bank in each instance
has authorized Borrower to do so in writing.
     2.7 Site Visits; Right to Stop Work.
          (a) Bank shall have the right at any reasonable time to enter and
visit the Property for the purposes of performing an appraisal, observing the
work of construction and examining all materials, plans, specifications, working
drawings and other matters relating to the construction. For purposes of these
site visits, Borrower shall at all times maintain a full set of working drawings
at the construction site or at Borrower’s office. Bank shall also have the right
to examine, copy and review the books, records, accounting data and other
documents of Borrower and its contractors in Borrower’s possession which relate
to the Property or construction of the Improvements, and in connection
therewith, Bank may conduct lien waiver audits. In each instance, Bank shall
give Borrower at least one (1) business days’ prior written notice before
entering the Property. Bank shall make best faith efforts to avoid interfering
with Borrower’s use of the Property when exercising any of the rights granted in
this Section.
          (b) If Bank, through any inspecting architect or construction
administrator, in its reasonable judgment, determines that any work or materials
fail to conform to the Requirements, Bank may withhold disbursements relating to
any such non-conformity until the matter is corrected. If this occurs, Borrower
shall promptly correct the work to Bank’s reasonable satisfaction. No such
action by Bank shall affect Borrower’s obligation to complete the Improvements
on or before the Completion Date.

6



--------------------------------------------------------------------------------



 



          (c) Bank is under no duty to visit the construction site, or to
observe construction or to examine any books or records. Any site visit,
observation or examination by Bank shall be solely for the purpose of protecting
Bank’s rights and interests. No site visit, observation or examination by Bank
shall impose any liability on Bank or result in a waiver of any default of
Borrower, provided, however, Bank shall be responsible and liable for its own
actions during any site visit. In no event shall any site visit, observation or
examination by Bank be a representation that there has been or shall be
compliance with the Plans and Specifications, that the construction is free from
defective materials or workmanship, or that the construction complies with the
Requirements or any other applicable governmental law. Neither Borrower nor any
other party is entitled to rely on any site visit, observation or examination by
Bank. Bank owes no duty of care to protect Borrower or any other party against,
or to inform Borrower or any other party of, any negligent or defective design
or construction of the Improvements, or any other adverse condition affecting
the Property.
     2.8 Protection Against Lien Claims.
          Borrower shall promptly pay or otherwise discharge all claims and
liens for labor done and materials and services furnished in connection with the
construction of the Improvements. Borrower shall have the right to contest in
good faith any claim or lien, provided that it does so diligently and without
prejudice to Bank or delay in completing the Improvements. Upon Bank’s request,
Borrower shall promptly provide a bond, cash deposit or other security which
Bank in the exercise of its reasonable judgment determines to be satisfactory.
     2.9 Signs and Publicity.
          At Bank’s request, and at Bank’s cost and expense, and subject to
Borrower’s review and approval, Borrower shall post signs on the Property for
the purpose of identifying Bank as the construction lender, subject to
compliance with all applicable laws and restrictions. Borrower shall not post
such signs that identify Bank as the construction lender, except with Bank’s
prior written consent in each instance.
     2.10 Insurance.
     (a) Policies of insurance evidencing bodily injury, death or property
damage liability coverages in amounts not less than $1,000,000.00 (combined
single limit), and an excess/umbrella liability coverage in an amount not less
than $5,000,000.00 shall be in effect with respect to Borrower. Such policies
must be written on an occurrence basis so as to provide blanket contractual
liability, broad form property damage coverage, and coverage for products and
completed operations.
     (b) “Special Cause of Loss” insurance on the Improvements in an amount not
less than the full insurable value on a replacement cost basis of the insured
Improvements. During the construction period, such policy shall be written in
the so-called “Builder’s Risk Completed Value Non-Reporting Form” (or “Reporting
Form” if the Improvements are a single family residential development) with no
coinsurance requirement and shall contain a provision granting the insured
permission to complete.

7



--------------------------------------------------------------------------------



 



     (c) If applicable, evidence of worker’s compensation insurance coverage
reasonably satisfactory to Bank.
     (d) If the Land, or any part thereof, lies within a “special flood hazard
area” as designated on maps prepared by the Department of Housing and Urban
Development, a National Flood Insurance Association standard flood insurance
policy, plus insurance from a private insurance carrier if necessary, for the
duration of the Loan in the amount of the full insurable value of the
Improvements.
     (e) Such other insurance as Bank may reasonably require, which may include,
without limitation, rent abatement and/or business loss.
All insurance policies shall (i) be issued by an insurance company having a
rating of “A” VII or better by A.M. Best Co., in Best’s Rating Guide, (ii) name
Bank as an additional insured on all liability insurance and as mortgagee and
loss payee on all casualty insurance, (iii) provide that Bank is to receive
thirty (30) days written notice prior to non-renewal or cancellation, (iv) be
evidenced by a certificate of insurance to be held by Bank, and (v) be in form
and amounts reasonably acceptable to Bank.
     2.11 Income from Property.
          Borrower shall first apply all income from leases, and all other
income derived from the Property, to pay costs and expenses associated with the
ownership, maintenance, development, operation and marketing of the Land and
Improvements, including all amounts then required to be paid under the Loan
Documents, before using or applying such income for any other purpose or using
any interest reserve.
     2.12 Payment of Expenses.
          Borrower shall pay Bank’s reasonable costs and expenses incurred in
connection with the making, disbursement and administration of the Loan, as well
as any revisions, extensions, renewals or “workouts” of the Loan, and in the
exercise of any of Bank’s rights or remedies under this Agreement, except to the
extent prohibited by law. Such costs and expenses for making the Loan include
charges for title insurance (including endorsements), filing, recording and
escrow charges, fees for appraisal, architectural and engineering review,
construction services and environmental services, legal fees and expenses of
Bank’s counsel and any other reasonable fees and costs for services, provided
Bank may not charge Borrower for any in-house or internal reviews or functions.
Borrower acknowledges that amounts payable under this Section are not included
in any loan or commitment fees for the Loan. All such sums incurred by Bank and
not immediately reimbursed by Borrower shall be considered an additional loan to
Borrower secured by the Deed of Trust and shall bear interest at the Default
Rate provided in the Note from the date of Bank’s demand for payment.
Notwithstanding anything contained herein to the contrary, Borrower and Bank
hereby acknowledge and agree that, prior to closing the Loan, Bank shall have
provided Borrower a detailed settlement statement or a list of closing costs
that will be paid by Borrower closing up the loan pursuant to the terms and
conditions of this Section 2.12. As a condition precedent to closing the Loan,
the parties must

8



--------------------------------------------------------------------------------



 



mutually agree on the amount and items set forth on any such settlement
statement or closing list.
     2.13 Financial and Other Information of Borrower.
          Borrower shall keep true and correct financial books and records,
using generally accepted accounting principles (“GAAP”), or such other
accounting principles as Bank in its reasonable judgment may find acceptable
from time to time. Borrower shall provide to Bank the following:
          (a) Annual Borrower. Commencing December 31, 2008, as soon as
available, and in any event within one hundred (120) days of the end of each
fiscal year of Borrower during the term of the Loan, Borrower shall furnish to
Bank Borrower’s consolidated audited annual financial statements including
balance sheet, income statement, cash flow and schedule of contingent
liabilities, in form and substance satisfactory to Bank respecting the condition
of Borrower.
          (b) Quarterly Borrower. Commencing September 30, 2008, as soon as
available, and, in any event, within forty-five (45) days of the end of each
fiscal quarter, during the term of the Loan, Borrower shall cause to be
furnished to Bank quarterly internally prepared on a tax basis financial
statements including balance sheet and income statement for such fiscal quarter,
prepared by Borrower in form and substance satisfactory to Bank respecting the
condition of the Project.
          (c) Annual Project. Commencing December 31, 2009, as soon as
available, and, in any event, within one hundred (120) days of the end of each
fiscal year, during the term of the Loan, Borrower shall cause to be furnished
to Bank internally prepared on a tax basis annual financial statements including
balance sheet and income statement, in form and substance satisfactory to Bank
respecting the condition of the Project.
          (d) Quarterly Project. Commencing March 31, 2010, as soon as
available, and, in any event, within forty-five (45) days of the end of each
fiscal quarter, during the term of the Loan, Borrower shall cause to be
furnished to Bank quarterly internally prepared on a tax basis financial
statements including balance sheet and income statement for such fiscal quarter,
prepared by Borrower in form and substance satisfactory to Bank respecting the
condition of the Project.
          (e) Compliance Certificate. With each such set of financial
statements, a certificate executed by the manager of Borrower (a) stating that
such statements are true and correct in all material respects, and (b) a
statement that no Event of Default has occurred and is continuing or if an Event
of Default has occurred and is continuing, a statement specifying the nature and
period of existence thereof and the action that Borrower is taking or proposes
to take with respect thereto.
     2.15 Notices.
          Borrower shall promptly notify Bank in writing of:

9



--------------------------------------------------------------------------------



 



          (a) Any litigation affecting Borrower or any manager of Borrower where
the amount claimed is Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00) or more;
          (b) Any written communication that Borrower may receive from any
governmental, judicial or legal authority, giving notice of any claim or
assertion that the Land or any Improvements fail in any respect to comply with
any of the Requirements or any other applicable governmental law;
          (c) Any material and adverse change in the physical condition of the
Property (including any damage suffered as a result of earthquakes or floods) or
Borrower’s financial condition or operations;
          (d) Any material default by the Contractor or any subcontractor,
material supplier or surety, or any known material adverse change in the
financial condition or operations of any of them; and
          (e) Any material default of Borrower under any other material
agreement, contract or order.
     2.16 Intentionally Deleted.
     2.17 Performance of Acts.
          Upon request by Bank, Borrower shall perform all acts which may be
reasonably necessary or advisable to perfect any lien or security interest
provided for in the Loan Documents or to carry out the intent of the Loan
Documents.
     2.18 Negative Covenants.
          Without Bank’s prior written consent, Borrower shall not:
          (a) engage in any business activities substantially different from
Borrower’s present business; or
          (b) liquidate or dissolve Borrower’s business.
     2.19 Transfer of Assets to a Trust.
          Borrower shall not transfer any of its properties or assets to a trust
unless (a) the trust agreement governing the trust to which the assets are to be
transferred has been reviewed by the Bank and the Bank determines in its sole
discretion that such transfer will not be adverse to the Bank’s interest and
(b) the trustee of such trust issues a guaranty of payment in favor of Bank for
the Loan and all of Borrower’s obligations under the Loan Documents in such form
as is acceptable to Bank in its sole discretion.

10



--------------------------------------------------------------------------------



 



     2.20 Appraisals.
          (a) If required by law, or if an Event of Default occurs and is
continuing, Bank shall have the right to order appraisals of the project from
time to time from an appraiser selected by Bank, which appraisal shall comply
with all federal and state standards for appraisals and otherwise shall be
satisfactory to Bank in all material respects. Borrower agrees to pay the
reasonable cost and expense for all appraisals ordered by Bank pursuant to this
paragraph.
          (b) In addition to the rights under subparagraph (a) above, Bank shall
have the right to order appraisals of the project, but no more often than once
per twelve (12) calendar months, commencing after the first anniversary date of
the Loan, from an appraiser selected by Bank, which appraisal shall comply with
all federal and state standards for appraisals and otherwise shall be
satisfactory to Bank in all material respects. Borrower agrees to pay the
reasonable cost and expense for all appraisals ordered by Bank pursuant to this
paragraph.
     2.21 Hedge Agreement.
          All obligations of Borrower to Bank under the Loan Documents will
include all obligations incurred by the Borrower under any agreement between
Borrower and Bank or any affiliate of Bank, including, but not limited to, an
ISDA Master Agreement, whether now existing or hereafter executed, which
provides for an interest rate, currency, equity, credit or commodity swap, cap,
floor or collar, spot or foreign currency exchange transaction, cross currency
rate swap, currency option, any combination or option with respect to any of the
foregoing or similar transactions, for the purpose of hedging the Borrower’s
exposure to fluctuations in interest rates, exchange rates, currency, stock,
portfolio or loan valuations or commodity prices (each, a “Hedge Agreement”).
3. Intentionally Deleted.
4. Representations and Warranties.
     Borrower promises that each representation and warranty set forth below is
true, accurate and correct as of the date of this Agreement. Each Draw Request,
as defined in Section 3.1 of Exhibit E, shall be deemed to be a reaffirmation of
each and every representation and warranty made by Borrower in this Agreement.
     4.1 Authority.
          Borrower has complied with any and all laws and regulations concerning
its organization, existence and the transaction of its business. Borrower has
the right and power to own the Property and to develop the Land and Improvements
as contemplated in the Loan Documents.
     4.2 Compliance.
          Borrower is familiar and has substantially complied with all of the
Requirements. Borrower has properly obtained, or will obtain, all permits,
licenses and approvals necessary to construct or lease the Improvements in
accordance with all Requirements, including those

11



--------------------------------------------------------------------------------



 



pertaining to zoning, and Borrower has delivered, or will deliver, true and
correct copies of them to Bank, upon Bank’s request.
     4.3 Enforceability.
          Borrower is authorized to execute, deliver and perform under the Loan
Documents. The Loan Documents are valid and binding obligations of Borrower.
     4.4 No Violation.
          Borrower is not in material violation of any law, regulation or
ordinance, or any order of any court or governmental entity. No provision or
obligation of Borrower contained in any of the Loan Documents materially
violates any of the Requirements, any other applicable law, regulation or
ordinance, or any order or ruling of any court or governmental entity. No such
provision or obligation conflicts with, or constitutes a material breach or
material default under, any agreement binding or regulating the Property.
     4.5 No Claims.
          To Borrower’s actual knowledge, there are no claims, actions,
proceedings or investigations pending against Borrower or affecting the Property
except for those previously disclosed by Borrower to Bank in writing. To
Borrower’s actual knowledge, there has been no threat of any such claim, action,
proceeding or investigation, except for those previously disclosed by Borrower
to Bank in writing.
     4.6 Financial Information.
          All financial information which has been and will be delivered to
Bank, including all information relating to the financial condition of Borrower
or the manager of Borrower or the Property, fairly and accurately represents the
financial condition being reported on. All such information was prepared in
accordance with GAAP, unless otherwise noted. There has been no material adverse
change in any financial condition reported to Bank.
     4.7 Accuracy.
          To Borrower’s actual knowledge, all reports, documents, instruments,
information and forms of evidence which have been delivered to Bank concerning
the Loan or required by the Loan Documents are accurate, correct and
sufficiently complete to give Bank true and accurate knowledge of their subject
matter. To Borrower’s actual knowledge, none of them contains any material
misrepresentation or material omission.
     4.8 Loan in Balance; Adequacy of Loan.
          The Loan is “in balance” and the undisbursed Loan funds, together with
any sums provided or to be provided by Borrower as shown in the cost breakdown,
are sufficient to construct the Improvements through completion and to
accomplish the purposes contemplated by the Loan Documents.

12



--------------------------------------------------------------------------------



 



     4.9 Taxes.
          Borrower has filed all required state, federal and local income tax
returns and has paid all taxes which are due and payable. Borrower knows of no
basis for any additional assessment of taxes.
     4.10 Utilities.
          All utility services, including gas, water, sewage, electrical and
telephone, which are necessary to construct and occupy the Improvements are
available at or within the boundaries of the Land. In the alternative, Borrower
has taken all steps necessary to assure that all utility services will be
available upon completion of the Improvements. Borrower will provide will serve
letters to Bank upon obtaining the necessary approvals for such utilities.
     4.11 Borrower Not a “Foreign Person”.
          Borrower is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended from time to
time.
     4.12 Intentionally Deleted.
     4.13 Maximum Loan-to-Value Ratio. Borrower agrees that (i) during the
Construction Period and the Stabilization Period, the maximum loan-to-value
ratio shall not exceed 70% of the prospective market value of the Property based
on an MAI appraisal, and (ii) during the Permanent Period, the maximum
loan-to-value ratio shall not exceed 65% of the “as-stabilized” appraised value
of the Property. If Bank at any time determines that such ratios have been
exceeded, Bank may make written demand on Borrower to repay principal of the
Loan in an amount sufficient, in Bank’s reasonable judgment, to cause the
maximum loan-to-value ratios to be met. Borrower shall make any such payment of
principal within thirty (30) days after Bank’s demand.
     4.14 Maximum Loan-to-Cost Ratio. Borrower agrees that (i) during the
Construction Period and the Stabilization Period, the maximum loan-to-cost ratio
shall not exceed 70% of the total Property costs, and (ii) during the Permanent
Period, the maximum loan-to-cost ratio shall not exceed 65% of the total
Property costs. If Bank at any time determines that such ratios have been
exceeded, Bank may make written demand on Borrower to repay principal of the
Loan in an amount sufficient, in Bank’s reasonable judgment, to cause the
maximum loan-to-cost ratios to be met. Borrower shall make any such payment of
principal within thirty (30) days after Bank’s demand.
     4.15 Debt Service Coverage Ratio. As tested on an annual basis, Borrower
covenants to comply and maintain at all times during the term of the Loan, a
Debt Service Coverage Ratio of no less than 1.50 to 1.0. As used herein, (a)
“Debt Service Coverage Ratio” shall be calculated consistent with the principles
used in the preparation of the internally prepared tax-basis financial
statements, as earnings before interest, income taxes, depreciation,
amortization and non-recurring renovation/remodel expenses funded with the
proceeds of a Loan or other

13



--------------------------------------------------------------------------------



 



loans of the Borrower or other non-operating sources, divided by principal and
interest payments on the aggregate first mortgage term debt scheduled and paid
during the trailing four (4) quarters.
5. Conditions Precedent to Closing.
     The following shall be conditions precedent to Bank’s obligations to close
the Loan herein contemplated. Upon closing of the Loan, the conditions set forth
herein shall be deemed satisfied, unless otherwise agreed to by Bank and
Borrower.
     5.1 Financial Statements of Borrower and Other Financial Information.
          Borrower shall deliver to Bank all financial statements and other
financial information currently required under the Loan Documents, including but
not limited to Section 2.13 (the “Financial Information”), certified as being
true, correct and complete in all material respects by the Company Manager of
Borrower.
     5.2 Organizational Documents.
          Borrower shall provide, at Borrower’s cost and expense, all
organization documents requested by Bank in its reasonable discretion.
     5.3 Title Insurance Commitment; Survey.
          Borrower has delivered to Bank a commitment to issue an ALTA extended
coverage lender’s policy of title insurance (the “Title Policy”) underwritten by
an insurer approved by Bank, in its reasonable discretion (the “Title Company”),
in the amount of the Loan and insuring the lien of the Deed of Trust to be a
first priority lien on the Property, subject only to such exceptions and
conditions to title as Bank has approved in its reasonable discretion. Borrower
has delivered to Bank an ALTA Survey of the Land, certified to Bank, which
survey shall be satisfactory to Bank in all material respects.
     5.4 Insurance.
          Borrower shall provide evidence that there is in effect the insurance
coverages set forth in Section 2.10.
     5.5 Taxes.
          Borrower has provided to Bank evidence that all taxes and assessments
levied against or affecting the Property have been paid current; or in the event
Borrower has commenced a legal or administrative challenge to any such tax or
assessment, evidence that such liability has been bonded over, or that funds for
the payment thereof (in the amount of the original assessment) have been
escrowed with an independent third party with provisions for the payment thereof
reasonably satisfactory to Bank. If requested by Bank, Borrower shall also
provide a sales tax clearance letter from the appropriate taxing authority.

14



--------------------------------------------------------------------------------



 



     5.6 Appraisal.
          Bank shall have received, reviewed and approved, in Bank’s reasonable
discretion, an appraisal of the Property in form and content acceptable to Bank
in its reasonable discretion showing that the maximum loan-to-value ratio, using
a prospective market value, does not exceed 70%, and the maximum loan-to-cost
ratio does not exceed 70%.
     5.7 Environmental Site Assessment.
          Bank shall have received, reviewed and approved, in Bank’s discretion,
a Phase I Environmental Site Assessment in form and content acceptable to Bank
in its reasonable discretion. In addition, Bank shall have received a reliance
letter from the environmental engineer, which shall be satisfactory to Bank.
     5.8 Construction Analysis.
          Bank shall have performed and approved, in its reasonable discretion,
a construction analysis as to the Property.
     5.9 General Information.
          If requested by Bank, Borrower shall provide Bank with legible copies
of all ongoing construction agreements to which Borrower is a party to for any
and all construction on the Property, (and all permits therefor, if any) for the
Property.
     5.10 Loan Documents.
          Borrower shall have executed or obtained the execution of, and
delivered to Bank, all applicable documents and instruments in form and content
required by Bank and its counsel, including, without limitation, the Loan
Documents listed on Exhibit D, and any and all other such documentation
reasonably required by Bank.
     5.11 Opinion Letters.
          If required by Bank, Borrower has delivered to Bank a favorable
opinion from Borrower’s independent counsel, opining to such matters as Bank may
require, in form and substance reasonably satisfactory to Bank in its reasonable
discretion.
     5.12 Fees.
          Borrower has paid to Bank, in immediately available funds, all fees
and costs called for under this Agreement.
     5.13 Debt Service Coverage Ratio.
          Borrower shall provide evidence that the Property is in compliance
with Section 4.15.

15



--------------------------------------------------------------------------------



 



     5.14 Miscellaneous.
          Borrower has delivered to Bank any other item reasonably deemed
necessary to Bank, and has fulfilled any other condition reasonably required by
Bank.
6. Default and Remedies.
     6.1 Events of Default.
          Borrower will be in default under this Agreement upon the occurrence
of any one or more of the following events (“Events of Default”):
          (a) Borrower fails to make any payment of principal or deposit of
funds demanded by Bank under this Agreement or any Loan Document within ten
(10) days after written notice from Bank; or
          (b) Borrower fails to comply with any other covenant contained in this
Agreement or any Loan Document which calls for the payment of money, and does
not cure that failure within ten (10) days after written notice from Bank; or
          (c) Borrower becomes insolvent or the subject of any bankruptcy or
other voluntary or involuntary proceeding, in or out of court, for the
adjustment of debtor-creditor relationships; provided, however, with respect to
any involuntary proceeding, Borrower shall have sixty (60) days to have such
proceeding dismissed before constituting an Insolvency Proceeding or an Event of
Default hereunder (“Insolvency Proceeding”); or
          (d) Borrower dissolves, terminates or liquidates, or any of these
events happens to any managing member if Borrower is a limited liability company
or to its Company Manager; or
          (e) Borrower’s Company Manager ceases for any reason to act in that
capacity; or
          (f) An Accelerating Transfer (as defined in the Deed of Trust) occurs;
or
          (g) Any representation or warranty made or given in any of the Loan
Documents proves to be false or misleading in any material respect; or
          (h) Construction of the Improvements is abandoned for a period of
fifteen (15) consecutive days, or construction of the Improvements is not
completed within fifteen (15) days after the Completion Date, subject to any
Force Majeure Event subject to any time limitations in the definition of “Force
Majeure Event”; or
          (i) Any governmental, judicial or legal authority having jurisdiction
over the Property orders or requires that construction of the Improvements be
stopped in whole or in part, or any required approval, license or permit is
withdrawn or suspended, and the order, requirement, withdrawal or suspension
remains in effect either (i) for a period of fifteen (15)

16



--------------------------------------------------------------------------------



 



consecutive days (“Initial Cure Period”), or (ii) for a total period of thirty
(30) days, so long as Borrower begins within the Initial Cure Period and
diligently continues to take steps to remove the effect of the order,
requirement, withdrawal or suspension, and Bank, exercising reasonable judgment,
determines that Borrower is reasonably likely to prevail; or
          (j) Borrower is in default under Construction Contract, any other
contract for the construction of the Improvements, either (i) for an Initial
Cure Period of ten (10) consecutive days, or (ii) for a total period of thirty
(30) days, so long as Borrower begins within the Initial Cure Period and
diligently continues to cure the default, and Bank, exercising reasonable
judgment, determines that the cure cannot reasonably be completed at or before
expiration of the Initial Cure Period; or
          (k) Borrower fails to comply with any provision contained in this
Agreement other than those provisions elsewhere referred to in this Section, and
does not cure that failure either (i) within an Initial Cure Period of thirty
(30) consecutive days after written notice from Bank, or (ii) within sixty
(60) days after such written notice, so long as Borrower begins within the
Initial Cure Period and diligently continues to cure the failure, and Bank,
exercising reasonable judgment, determines that the cure cannot reasonably be
completed at or before expiration of the Initial Cure Period; or
          (l) Under any of the Loan Documents, an Event of Default (as defined
in that document) occurs; or
          (m) The Bank fails to have an enforceable first lien on or security
interest in any property given as security for the Loan (except as otherwise
agreed by the Bank in writing); or
          (n) A lawsuit or suits are filed against Borrower, or a judgment or
judgments are entered against Borrower, or any government authority takes action
that materially adversely affects the construction of the Improvements,
Borrower’s intended use of the Property or Borrower’s ability to repay the Loan;
or
          (o) There is a material and adverse change in Borrower’s or
Indemnitor’s financial condition, or an event or condition that materially
impairs the construction of the Improvements, Borrower’s intended use of the
Property or Borrower’s or Indemnitor’s ability to repay the Loan.
          (p) Borrower agrees that the occurrence of an Event of Default under
the Hedge Agreement shall constitute an Event of Default under the Note, and
Bank shall thereafter have all rights and remedies following the occurrence of
an Event of Default under both the Note and the Hedge Agreement.
          (q) Any failure, breach or default by Borrower under the Other Loans,
it being the intention and agreement of Bank and Borrower to cross-default the
Loan and the Other Loans with one another. As used in this paragraph, “Other
Loans” shall mean any existing or future loans by Bank to Borrower or related
entities.

17



--------------------------------------------------------------------------------



 



     6.2 Remedies.
          (a) If an Event of Default occurs under this Agreement, Bank may
exercise any right or remedy which they have under any of the Loan Documents, or
which is otherwise available at law or in equity or by statute, and all of
Bank’s rights and remedies shall be cumulative. If any Event of Default occurs,
Bank’s obligation to lend under the Loan Documents shall automatically
terminate, and Bank in its sole discretion may withhold any one or more
disbursements. No disbursement of Loan funds by Bank shall cure any default of
Borrower, unless Bank agrees otherwise in writing in each instance.
          (b) If Borrower becomes the subject of any Insolvency Proceeding, all
of Borrower’s obligations under the Loan Documents shall automatically become
immediately due and payable upon the filing of the petition commencing such
proceeding, all without notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor, or other notices or demands of any
kind or character. Upon the occurrence of any other Event of Default, all of
Borrower’s obligations under the Loan Documents may become immediately due and
payable without notice of default, presentment or demand for payment, protest or
notice of nonpayment or dishonor, or other notices or demands of any kind or
character, all at Bank’s option, exercisable in its sole discretion. If such
acceleration occurs, Bank may apply the undisbursed Loan funds, and any sums in
the Account, the Borrower’s Funds Account to the obligations of Borrower under
the Loan Documents, in any order and proportions that Bank in its sole
discretion may choose.
          (c) Also upon any Event of Default, Bank shall have the right in its
sole discretion to enter and take possession of the Property, whether in person,
by Bank or by court-appointed receiver, and to take any and all actions which
Bank in its sole discretion may consider necessary to complete construction of
the Improvements, including making changes in plans, specifications, work or
materials and entering into, modifying or terminating any contractual
arrangements, all subject to Bank’s right at any time to discontinue any work
without liability. If Bank chooses to complete the Improvements, it shall not
assume any liability to Borrower or any other person for completing the
Improvements, or for the manner or quality of construction of the Improvements,
and Borrower expressly waives any such liability. If Bank exercises any of the
rights or remedies provided in this clause (c), that exercise shall not make
Bank, or cause Bank to be deemed to be, a partner or joint venturer of Borrower.
Bank in its sole discretion may choose to complete construction in its own name.
All sums which are expended by Bank in completing construction shall be
considered to have been disbursed to Borrower and shall be secured by the Deed
of Trust and any other collateral held by Bank in connection with the Loan; any
sums of principal shall be considered to be an additional loan to Borrower
bearing interest at the Default Rate, as defined in the Note, and shall be
secured by the Deed of Trust and any other collateral held by Bank in connection
with the Loan. For these purposes Bank, in its sole discretion, may reallocate
any line item or cost category of the cost breakdown.
7. Jury Waiver.
     THE UNDERSIGNED AND BANK HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE (WHETHER BASED UPON CONTRACT,

18



--------------------------------------------------------------------------------



 



TORT OR OTHERWISE) BETWEEN THE UNDERSIGNED AND BANK ARISING OUT OF OR IN ANY WAY
RELATED TO THIS DOCUMENT OR ANY OTHER RELATED DOCUMENT OR ANY RELATIONSHIP
BETWEEN BANK AND BORROWER. THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO
PROVIDE THE FINANCING DESCRIBED HEREIN OR IN THE OTHER LOAN DOCUMENTS.
8. Miscellaneous Provisions.
     8.1 No Waiver; Consents.
          Each waiver by Bank must be in writing, and no waiver shall be
construed as a continuing waiver. No waiver shall be implied from Bank’s delay
in exercising or failure to exercise any right or remedy against Borrower or any
security. Consent by Bank to any act or omission by Borrower shall not be
construed as a consent to any other or subsequent act or omission or as a waiver
of the requirement for Bank’s consent to be obtained in any future or other
instance. All rights and remedies of Bank are cumulative.
     8.2 Purpose and Effect of Bank Approval.
          Bank’s approval of any matter in connection with the Loan shall be for
the sole purpose of protecting Bank’s security and rights. No such approval
shall result in a waiver of any default of Borrower. In no event shall Bank’s
approval be a representation of any kind with regard to the matter being
approved.
     8.3 No Commitment to Increase Loan.
          From time to time, Bank may approve changes to the Plans and
Specifications at Borrower’s request, and may also require Borrower to make
corrections to the work of construction (as may be reasonably required to bring
the construction into conformance with the Plans and Specifications), all on and
subject to the terms and conditions of this Agreement. Borrower acknowledges
that no such action or other action by Bank shall in any manner commit or
obligate Bank to increase the amount of the Loan.
     8.4 No Third Parties Benefited.
          This Agreement is made and entered into for the sole protection and
benefit of Bank and Borrower and their permitted successors and assigns. No
trust fund is created by this Agreement and no other persons or entities shall
have any right of action under this Agreement or any right to the Loan funds.
     8.5 Joint and Several Liability.
          If more than one person or entity is signing this Agreement as
Borrower, their obligations under this Agreement shall be joint and several.

19



--------------------------------------------------------------------------------



 



     8.6 Notices.
          All notices given under this Agreement shall be in writing and shall
be given by personal delivery, overnight receipted courier (such as Federal
Express), or by registered or certified United States mail, postage prepaid,
sent to the party at its address appearing below its signature. Notices shall be
effective upon receipt or when proper delivery is refused. Addresses for notice
may be changed by either party by notice to the other party in accordance with
this Section. Service of any notice on any one Borrower shall be effective
service on Borrower for all purposes.
     8.7 Authority to File Notices.
          Borrower irrevocably appoints Bank as its attorney-in-fact, with full
power of substitution, to file for record, at Borrower’s cost and expense and in
Borrower’s name, any notices of completion, notices of cessation of labor, or
any other notices that Bank in its reasonable discretion may consider necessary
or desirable to protect its security, if Borrower fails to do so. The
appointment granted in this Section shall be deemed to be a power coupled with
an interest.
     8.8 Actions.
          Bank shall have the right, but not the obligation, to commence, appear
in, and defend any action or proceeding which would affect its security or its
rights, duties or liabilities relating to the Loan, the Property, or any of the
Loan Documents. Borrower shall pay promptly on demand all of Bank’s reasonable
out-of-pocket costs, expenses, and legal fees and expenses of Bank’s counsel
incurred in those actions or proceedings.
     8.9 Attorneys’ Fees.
          If any lawsuit or arbitration is commenced which arises out of or
relates to this Agreement, the Loan Documents or the Loan, including any alleged
tort action, regardless of which party commences the action, the prevailing
party shall be entitled to recover from each other party such sums as the court
(but not the jury) or arbitrator may adjudge to be reasonable attorneys’ fees in
the action, arbitration, or proceeding, in addition to costs and expenses
otherwise allowed by law. Any such attorneys’ fees incurred by either party in
enforcing a judgment in its favor under this Agreement shall be recoverable
separately from and in addition to any other amount included in such judgment,
and such attorneys fees obligation is intended to be severable from the other
provisions of this Agreement and to survive and not be merged into any such
judgment. In all other situations, including any matter arising out of or
relating to any Insolvency Proceeding, Borrower agrees to pay all of Bank’s
costs and expenses, including reasonably attorneys’ fees, which may be incurred
in enforcing or protecting Bank’s rights or interests. From the time(s) incurred
and after thirty (30) days’ written notice by Bank until paid in full to Bank,
all such sums shall bear interest at the Default Rate.
     8.10 Governing Law and Jurisdiction.
          This Agreement and the Loan Documents shall be governed by, and
construed in accordance with, the laws of the State of Arizona. Borrower and
Bank hereby submit to

20



--------------------------------------------------------------------------------



 



jurisdiction and venue in Maricopa County, Arizona, and agrees that any and all
litigation or arbitration proceedings shall be maintained in Maricopa County,
Arizona. Without limiting the generality of the foregoing, Borrower hereby
waives and agrees not to assert by way of motion, defense, or otherwise in such
suit, action, or proceeding, any claim that Borrower is not personally subject
to the jurisdiction of the courts of the State of Arizona, Maricopa County and
the United State District Court for the State of Arizona, that such suit,
action, or proceeding is brought in an inconvenient forum, or that the venue of
such suit, action, or proceeding is improper.
     8.11 Heirs, Successors and Assigns.
          The terms of this Agreement shall bind and benefit the heirs, personal
representatives, successors and assigns of the parties; provided, however, that
Borrower may not assign this Agreement or any Loan funds, or assign or delegate
any of its rights or obligations, without the prior written consent of Bank in
each instance. Bank may not assign (unless Bank remains as the agent for the
Loan), but shall have the right, from time to time, to grant one or more
participations in the Loan without the Borrower’s consent or approval, so long
as Bank is the sole servicing and sole administrative agent for the Loan and
Borrower shall have no obligation to deal with any other third party.
     8.12 Relationships With Other Bank Customers.
          From time to time, Bank may have business relationships with
Borrower’s customers, suppliers, contractors, members, tenants, partners,
shareholders, officers or directors, or with businesses offering products or
services similar to those of Borrower, or with persons seeking to invest in,
borrow from or lend to Borrower. Borrower agrees that Bank may extend credit to
such parties and may take any action it may deem necessary to collect the
credit, regardless of the effect that such extension or collection of credit may
have on Borrower’s financial condition or operations. Borrower further agrees
that in no event shall Bank be obligated to disclose to Borrower any information
concerning any other Bank customer.
     8.13 Improvement District.
          Borrower shall not consent to, vote in favor of, or directly or
indirectly advocate or assist in the incorporation of any part of the Property
into any improvement or community facilities district, special assessment
district or other district without Bank’s prior written consent in each
instance.
     8.14 Restriction on Personal Property.
          Borrower shall not sell, convey, or otherwise transfer or dispose of
its interest in any personal property in which Bank has a security interest, or
contract to do any of the foregoing, without the prior written consent of Bank
in each instance, unless Borrower replaces such property with like kind
property.

21



--------------------------------------------------------------------------------



 



     8.15 Force Majeure.
          If the work of construction is affected and delayed by matters beyond
Borrower’s control, including, without limitation, by fire, earthquake or other
acts of God, strike, lockout, acts of public enemy, riot, insurrection, or
governmental regulation of the sale or transportation of materials, supplies or
labor (“Force Majeure Event”), Borrower must notify Bank in writing within
five (5) calendar days after the event occurs which causes the delay. So long as
no Event of Default has occurred and is continuing, Bank shall extend the
Completion Date by a period of time equal to the period of the delay, but not
more than a total of thirty (30) days.
     8.16 Severability.
          The invalidity or unenforceability of any one or more provisions of
this Agreement shall in no way affect any other provision. If any court of
competent jurisdiction determines any provision of this Agreement or any of the
other Loan Documents to be invalid, illegal or unenforceable, that portion shall
be deemed severed from the rest, which shall remain in full force and effect as
though the invalid, illegal or unenforceable portion had never been a part of
the Loan Documents.
     8.17 Interpretation.
          Whenever the context requires, all words used in the singular will be
construed to have been used in the plural, and vice versa, and each gender will
include any other gender. The captions of the sections of this Agreement are for
convenience only and do not define or limit any terms or provisions. The word
“include(s)” means “include(s), without limitation,” and the word “including”
means “including, but not limited to.” No listing of specific instances, items
or matters in any way limits the scope or generality of any language of this
Agreement.
     8.18 Amendments.
          This Agreement may not be modified or amended except by a written
agreement signed by the parties.
     8.19 Counterparts.
          This Agreement and any attached consents or exhibits requiring
signatures may be executed in counterparts, and all counterparts shall
constitute but one and the same document.
     8.20 Language of Agreement.
          The language of this Agreement shall be construed as a whole according
to its fair meaning, and not strictly for or against any party.
     8.21 Exchange of Information.
          The Borrower agrees that the Bank may exchange or disclose financial
information about the Borrower or the Property with or to any Compass Bank
affiliates or other related entities.

22



--------------------------------------------------------------------------------



 



     8.22 Survival.
          The representations, warranties, acknowledgments and agreements set
forth herein shall survive the date of this Agreement.
     8.23 Further Performance.
          Borrower, whenever and as often as they shall be requested by Bank,
shall execute, acknowledge and deliver, or cause to be executed, acknowledged
and delivered such further instruments and documents and to do any and all
things as may be requested in order to carry out the intent and purpose of this
Agreement and the other Loan Documents.
     8.24 Time is of the Essence.
          Time is of the essence in the performance of this Agreement and the
other Loan Documents, and each and every term thereof.
     8.25 Recitals; Exhibits.
          The Recitals to this Agreement set forth above are true, complete,
accurate and correct and such recitals are hereby incorporated by reference. The
exhibits to this Agreement are hereby incorporated by reference.
     8.26 Integration and Relation to Loan Commitment.
          The Loan Documents (a) integrate all the terms and conditions
mentioned in or incidental to this Agreement, (b) supersede all oral
negotiations and prior writings with respect to their subject matter, including
Bank’s loan commitment to Borrower, and (c) are intended by the parties as the
final expression of the agreement with respect to the terms and conditions set
forth in those documents and as the complete and exclusive statement of the
terms agreed to by the parties. No representation, understanding, promise or
condition shall be enforceable against any party unless it is contained in the
Loan Documents. If there is any conflict between the terms, conditions and
provisions of this Agreement and those of any other agreement or instrument,
including any other Loan Document, the terms, conditions and provisions of this
Agreement shall prevail.
     8.27 USA PATRIOT ACT NOTIFICATION. The following notification is provided
to Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual, Bank
will ask for Borrower’s name, taxpayer identification number, residential

23



--------------------------------------------------------------------------------



 



address, date of birth, and other information that will allow Bank to identify
Borrower and, if Borrower is not an individual, Bank will ask for Borrower’s
name, taxpayer identification number, business address, and other information
that will allow Bank to identify Borrower. Bank may also ask, if Borrower is an
individual, to see Borrower’s driver’s license or other identifying documents
and, if Borrower is not an individual, to see Borrower’s legal organizational
documents or other identifying documents.
     8.28 Government Regulation.
          Borrower shall not (a) be or become subject at any time to any law,
regulation, or list of any government agency (including, without limitation, the
U.S. Office of Foreign Asset Control list) that prohibits or limits Bank from
making any advance or extension of credit to Borrower or from otherwise
conducting business with Borrower, or (b) fail to provide documentary and other
evidence of Borrower’s identity as may be requested by Bank at any time to
enable Bank to verify Borrower’s identity or to comply with any applicable law
or regulation, including, without limitation, Section 326 of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318.
Exhibits
Exhibit A — Legal Description
Exhibit B — Cost Breakdown
Exhibit C — Description of Improvements, Contracts, and Plans and Specifications
Exhibit D — Loan Documents
Exhibit E — Disbursement Schedule
[SIGNATURE PAGES FOLLOW]

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower and Bank have executed this Agreement as of
the date first above written.

                  SUMMIT HOTEL PROPERTIES, LLC, a South
Dakota limited liability company    
 
           
 
           
 
  By:   /s/ Kerry W. Boekelheide    
 
                Name: Kerry W. Boekelheide         Title: Authorized Signatory  
 
 
                Address:    
 
                2701 S. Minnesota Avenue, Suite #6         Sioux Falls, South
Dakota 57105         Attn: Hulyn Farr    
 
                With a copy to:    
 
                Hagen, Wilka & Archer, LLP         600 S. Main Street, Suite 102
        P.O. Box 964         Sioux Falls, South Dakota 57104-0964         Attn:
Jennifer Larsen    

 



--------------------------------------------------------------------------------



 



                  COMPASS BANK, an Alabama banking corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                Address:    
 
                2850 East Camelback Road, Suite 140
Phoenix, Arizona 85016    
 
                With a copy to:    
 
                Snell & Wilmer l.l.p.         One Arizona Center         400
East Van Buren         Phoenix, Arizona 85004-2202         Attention: Craig K.
Williams, Esq.    

 



--------------------------------------------------------------------------------



 



EXHIBIT A

 



--------------------------------------------------------------------------------



 



EXHIBIT B — COST BREAKDOWN

                              Total     Borrower     Compass   Item   Budget    
Funds     Loan  
Land
  $ 3,500,000     $ 3,500,000     $ 0  
Construction Costs
  $ 11,412,682     $ 118,800     $ 11,293,882  
Add-on Site/Construction Costs
  $ 2,980,000     $ 2,454,585     $ 525,415  
Architect & Engineering
  $ 900,000     $ 718,739     $ 181,261  
Franchise Fee
  $ 70,000     $ 70,000     $ 0  
Permits & Fees
  $ 550,000     $ 97,370     $ 452,630  
Professional Dev./Loan Fees
  $ 710,000     $ 371,417     $ 338,583  
Signage
  $ 150,000     $ —     $ 150,000  
Phone & Audio Equipment
  $ 110,000     $ —     $ 110,000  
PMS/POS
  $ 91,000     $ —     $ 91,000  
Internet High Speed
  $ 40,000     $ —     $ 40,000  
Interest Reserve
  $ 1,900,000     $ 849,479     $ 1,050,521  
Fixtures, Furniture & Equipment
  $ 2,900,000     $ 1,436     $ 2,898,564  
Start-Up/Organization Costs
  $ 900,000     $ 38,594     $ 861,406  
Contingency
  $ 1,187,718     $ —     $ 1,187,718  
 
                  $ 0  
TOTAL PROJECT COSTS
  $ 27,401,400     $ 8,220,420     $ 19,180,980  
 
                 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
DESCRIPTION OF IMPROVEMENTS,
CONTRACTS, AND PLANS AND SPECIFICATIONS
(Arizona-Income Property)
     1. Improvements
          When completed, the Improvements will consist of a 164-room Courtyard
Marriott Hotel located at 2650-2800 S. Beulah Boulevard, Flagstaff, Arizona,
together with all fixtures, common areas, parking and appurtenances now or later
to be located on the Land.
     2. Reserved
     3. Construction Contractor
          Borrower has engaged Wespac Construction, Inc., to act as the
Contractor for the construction of the Improvements. The Contractor’s license
number is                                         . The contract between
Borrower and the Contractor governing this engagement (the “Construction
Contract”) is entitled AIA (TBD) and dated
                                                            . Borrower shall
require the Contractor to perform in accordance with the terms and conditions of
the Construction Contract.
     4. Plans and Specifications
          The Plans and Specifications described below were prepared by the
Architect for the use of Borrower and the Contractor in constructing the
Improvements.

             
Job No.
 
Preparer

 



--------------------------------------------------------------------------------



 



EXHIBIT D
LOAN DOCUMENTS
(Arizona-Income Property)
     For purposes of this Agreement, the “Loan Documents” are defined to include
all documents marked below, together with the exhibits to each of them, as one
or more of them may be extended, modified or renewed from time to time with the
prior written consent of Bank in each instance. The Loan Documents will also
include any document to be executed in the future with Bank’s consent that
identifies itself in writing as a Loan Document in connection with the Loan.
     1. Credit and Security Documents
          þ This Agreement.
          þ The Note dated September 17, 2008.
          þ The Deed of Trust dated September 17, 2008.
          þ State of South Dakota Uniform Commercial Code Financing Statement
Form UCC-1.
          þ Assignment of Contracts, Plans and Specifications executed by
Borrower as of September 17, 2008, and its Consents thereto.
          þ Environmental Indemnity Agreement dated September 17, 2008.
     2. Evidence of Authority
          þ Certificate authorizing Borrower to:
               þ Borrow;
executed by all of it members, authorizing the Sole Member to execute all Loan
Documents on behalf of Borrower.
          þ LLC Resolution to:
               þ Borrow on behalf of Borrower;

 



--------------------------------------------------------------------------------



 



EXHIBIT E
DISBURSEMENT SCHEDULE
(Arizona-Income Property)
I. Conditions to Disbursement
     Before Bank becomes obligated to make any disbursement under this
Agreement, all conditions to the disbursement shall have been satisfied at
Borrower’s sole cost and expense in a manner acceptable to Bank in the exercise
of its reasonable judgment.
     No waiver of any condition to disbursement shall be effective unless it is
expressly made by Bank in writing. If Bank makes a disbursement before
fulfillment of one or more required conditions, that disbursement alone shall
not be a waiver of such conditions, and Bank reserves the right to require their
fulfillment before making any subsequent disbursements. If all conditions are
not satisfied, Bank, acting in its reasonable judgment, may disburse as to
certain items or categories of costs and not others.
     1.1 Loan Closing and First Disbursement
          The Bank is not required to make the first disbursement until all
conditions to close the Loan are satisfied, including, without limitation,
Section 5 of this Agreement. In addition, those conditions include the
following:
          (a) Bank shall have received a Draw Request, as defined and described
in Section 3.1 of this Exhibit E.
          (b) The Deed of Trust shall have been duly recorded in a first
priority lien position.
          (c) The initial cost breakdown attached to this Agreement as Exhibit B
shall have been approved by Bank, which item has been delivered to Bank and
approved by Bank.
          (d) The Plans and Specifications shall have been approved by Bank.
          (e) Bank shall have received a soils report (“Soils Report”) that was
prepared within three (3) years prior to the Loan closing by a qualified
registered soils engineer satisfactory to Bank (the “Soils Engineer”) which item
has been delivered to Bank and approved by Bank.
          (f) Bank shall have received, reviewed and approved, in Bank’s sole
and absolute discretion, an appraisal of the Property in form and content
acceptable to Bank in its sole and absolute discretion showing that the maximum
loan-to-value and maximum loan-to-cost limitations set forth in this Agreement
will be met.
          (g) Bank shall have received, reviewed and approved, in Bank’s sole
and absolute discretion, a Phase I Environmental Site Assessment in form and
content acceptable to Bank in its sole and absolute discretion.

 



--------------------------------------------------------------------------------



 



1.2 Subsequent Disbursements
          After having made the first disbursement, Bank shall not be required
to make any further disbursements if:
          (a) Bank fails to receive a Draw Request or Bank in its reasonable
judgment considers any Draw Request to be incomplete, based on Bank’s
observations while visiting the construction site; or
          (b) The Improvements are materially damaged and not repaired, unless
Bank receives funds from Borrower or insurance proceeds sufficient to pay for
all repairs in a timely manner; or
          (c) The Property or any interest in it is affected by eminent domain
or condemnation proceedings; or
          (d) For any reason the title insurer fails or refuses at Bank’s
request to issue a disbursement endorsement or its equivalent, that Bank in its
reasonable judgment may require; or
          (e) A stop notice or notice of claim of lien is recorded against the
Land the Improvements, unless such lien is discharged either by the claimant
upon payment by Borrower or by Borrower recording a surety bond in accordance
with applicable Arizona law, or providing other surety reasonably acceptable to
Bank; or
          (f) The Loan is “out of balance” according to Section 1.2 of this
Agreement, and Borrower fails to comply with any demand by Bank to deposit
funds; or
          (g) Under any of the Loan Documents, an Event of Default (as defined
in that document) has occurred and is continuing.
II. Disbursement Amounts
     Set forth in the Loan Amount column of the cost breakdown is a “Loan
Disbursement Budget” broken down by line items. From each line item, Bank shall
disburse Loan funds in a total amount not to exceed the Loan Disbursement Budget
for that line item, taking into account all prior disbursements, any applicable
retention requirements, and any reallocation of funds to which Bank has
consented. Any and all sums on deposit in the Borrower’s Funds Account
(“Borrower’s Funds”) shall be disbursed as described below.
     2.1 Disbursements of Soft Costs (Financing Related Costs)
               Bank shall make one or more disbursements from each of these line
items, without retentions.

2



--------------------------------------------------------------------------------



 



  2.2   Disbursements of Certain Hard Costs Requiring Retention (Development and
Construction Costs)

          (a) From each of these line items , Bank shall make periodic
disbursements as construction progresses. Each disbursement shall be equal to
ninety percent (90%) of the amount applied for in the applicable Draw Request.
Until the conditions set forth in clause (b) below have been satisfied, Bank
shall retain the remaining undisbursed portions of all three line items, which
shall equal ten percent (10%) of the aggregate dollar amount to be disbursed by
Bank from those line items, whether consisting of Loan funds, Borrower’s Funds
or a combination of both; provided, however, upon Borrower’s request, Bank may
release retention on a trade by trade basis, upon final completion of such work,
so long as (i) no Event of Default exists under the Loan Documents, (ii) the
Loan is “in balance” as determined by Bank, (iii) Bank has confirmed final
completion of all such work and received such invoices and lien waivers for such
work as Bank may require, and (iv) Borrower is otherwise in compliance with all
of the terms and conditions of the Loan Documents, including, without
limitation, the disbursement terms and conditions set forth in this exhibit.
          (b) Bank shall disburse that aggregate retention upon satisfaction of
the following conditions:
          (i) The Improvements shall have been completed in accordance with
Section 2.1 of this Agreement.
          (ii) Bank shall have received evidence that a valid Notice of
Completion has been recorded.
          (iii) Bank shall have received a Draw Request for such retention,
which shall include written certification by the Contractor that the completed
Improvements (excluding any tenant improvements) conform to the Plans and
Specifications.
          (iv) Borrower shall have provided endorsements to Bank’s title
insurance policy insuring lien-free completion of such Improvements as well as
first-lien priority of the disbursement.
          (v) No event may have occurred and be continuing if it is defined as
an Event of Default under any of the Loan Documents, or if the event with notice
or the passage of time would be such an Event of Default.
          (vi) If required by Bank, which requirement, if any, may be postponed
until after disbursement of retainage, Borrower has provided to Bank an
“as-built” ALTA Survey of the Property.
          (vii) If required by Bank, Borrower shall have provided to Bank
executed AIA Form G706 (Contractor’s Affidavit of Payments of Debts), and AIA
Form G706A (Contractor’s Affidavit of Release of Liens).

3



--------------------------------------------------------------------------------



 



          (viii) If required by Bank, Borrower shall have provided to Bank
executed AIA Form G704 or other document satisfactory to Bank by the inspecting
Contractor and Borrower.
     2.3 Disbursement of Interest Reserve
               Subject to Section 1.1(c) of the Agreement, any funds in the
Interest Reserve shall be disbursed from time to time to pay interest as and
when it may become due on the Loan. All disbursements from the Interest Reserve
shall be made first from any Borrower’s Funds which may be allocated to that
line item.
III. Disbursement Procedures
          The disbursement procedures described below shall apply to the Loan
funds and also to any Borrower’s Funds which may be on deposit in the Borrower’s
Funds Account.
     3.1 Draw Requests
          (a) For each disbursement, Borrower shall submit to Bank a written
request signed by Borrower and the Contractor, together with such documentation
and information as Bank may reasonably require (collectively, a “Draw Request”).
For disbursements concerning line items other than Construction Costs, Borrower
shall submit a written request signed by the Borrower. Each Draw Request shall
be acceptable in form and substance to Bank in the exercise of its reasonable
judgment, and shall include such items of information and documentation,
including invoices, canceled checks, lien waivers and other evidence as Bank may
require to show that Borrower is in compliance with the Loan Documents. If Bank
so requires, any given Draw Request shall also include written certification by
the Architect and the Contractor that the Improvements as constructed to date
conform to the Plans and Specifications.
          (b) In each Draw Request, Borrower shall request disbursement for one
or more specified line items of the cost breakdown. Borrower may submit a Draw
Request projected to month end to Bank on or about the twenty-fifth (25th) day
of each month, unless Bank agrees to make disbursements more frequently than
once a month and agrees to complete its review of such Draw Request, and make
payment on approved Draw Requests, within seven (7) business days, subject to
Force Majeure Events. Borrower shall use all Loan funds strictly for the
purposes for which they were disbursed by Bank.
          (c) Unless Borrower has notified Bank in writing to the contrary, each
Draw Request shall constitute Borrower’s representation and warranty to Bank
that (i) the Loan is “in balance,” (ii) all prior disbursements, as well as that
currently being requested, were and will be used in strict compliance with the
costs breakdown, and (iii) no Event of Default has occurred.
     3.2 Debit of Loan at Closing
          As of the day the Loan closes, Bank is authorized to make payments on
Borrower’s behalf by debiting the Loan funds and disbursing such amounts to
itself, as disclosed to Borrower at closing.

4



--------------------------------------------------------------------------------



 



     3.3 Account
          Unless Bank and Borrower have otherwise agreed in writing, Bank if it
so chooses may make disbursements into Borrower’s checking account No.
                                         (the “Account”), maintained at Bank.
The Account shall be non-interest-bearing.
     3.4 Disbursements to Other Parties
          Unless Bank and Borrower have otherwise agreed in writing, upon the
occurrence and continuation of an Event of Default, Bank, if it so chooses, may
make disbursements directly to the Contractor, subcontractors, laborers or
material suppliers.
     3.5 Payments
          Acting in its reasonable judgment, Bank may use Loan funds to pay Loan
funds owing to Bank, interest on the Loan, reasonable legal fees and expenses of
Bank’s attorneys which are payable by Borrower, and such other sums as may be
owing from time to time by Borrower to Bank with respect to the Loan, in
accordance with this Agreement, provided Bank may not charge Borrower for any
in-house or internal reviews or functions.
     3.6 Interest on Disbursements
          Interest on each disbursement, whether initiated by Borrower or Bank,
shall be payable from the time Bank debits the Loan funds in the amount of the
disbursement.
     3.7 Authorized Signers
          Borrower authorizes either JoLynn Sorum or Hulyn Farr to sign all Draw
Requests and other documents in connection with the administration of the Loan.

5